The opinion of the court was delivered by
JohNstoN, J.:
On the 27th day of June, 1893, John Snodgrass was convicted upon a charge of rape, alleged to have been forcibly committed upon the person of Annie A. Loomis, and the punishment adjudged was confinement in the penitentiary at hard labor for a term of 12 years. In his appeal, he justly complains of the action of the court in overruling challenges for cause made to several persons who were called as jurors. There were four or five of the persons so unsuccessfully challenged who held' opinions of a fixed character, and which disqualified them as jurors, under the rule which obtains in this state. (Crim. Code, § 205.) Several of them stated, upon examination, that they had heard the facts discussed by numerous persons, some of whom were interested; *178that they had formed opinions as to the merits of the ease from the statements made to them by persons whose truthfulness and integrity they did not doubt; and that the opinions which they had. formed and still held would remain until they were removed by evidence. Several of them had freely stated their own opinions as to important facts and upon some of the principal points that were to be tried. It is true that some of them, upon being pressed, stated that, notwithstanding the opinions' held and expressed, they could fairly try the case and render a verdict according to the evidence; but persons who have formed and expressed an opinion upon the material facts to be tried, and which will be entertained by them until contrary evidence is produced, can hardly be called impartial jurors. One of them, who stated that he had an impression rather than an opinion, and who thought he could render a verdict upon the evidence regardless of what he had heard and said, positively stated that the opinion was formed upon statements made by persons concerning the merits of the case; that he believed the statements to be true, and that he would continue to entertain the opinion or impression thus formed until he heard contradictory evidence. Another, who thought he could impartially try the case upon the evidence alone, afterward stated that he had heard and read of the facts, and from them formed an opinion that the defendant assaulted the girl and had sexual intercourse with her, and that it would take evidence to remove that opinion from his mind. When subsequently asked if he could fairly try the case with his mind in that condition, he replied, “No; I don’t know as I could.” It is true that light impressions, obtained from vague rumor or the reading of abbreviated and partial newspaper reports, are not sufficient to render obnoxious to challenge a juror whose mind is open to a fair consideration of the testimony. (The State v. Medlicott, 9 Kas. 257.) But where, as in this case, the jurors hold strong and deep impressions which ampunt to opinions, and which are of a fixed and positive character, such as will require evidence to change, it is an abuse of discretion to admit them as jurors, although they may *179testify that they believe they ean render an impartial verdict. (Morton v. The State, 1 Kas. 468; The State v. Brown, 15 id. 400; The State v. Miller, 29 id. 43; The State v. Beatty, 45 id. 492.)
The error of the court in overruling the challenges is material, as three of the obnoxious jurors were retained to try the cause, and the defendant exhausted all his peremptory challenges in an effort to exclude from the jury those who were objectionable to him. We cannot overlook this error, or treat it as immaterial, on account of the absence of the testimony. In some cases, errors in the overruling of challenges have been held insufficient to reverse, where, upon the whole record, it appeared that no prejudice resulted; but it has never been ruled that errors of this character are only available when all of the evidence has been preserved. Defendant was entitled to an impartial jury, constituted as the law prescribes, and when he has brought so much of the record as discloses that he has not been accorded a trial by a legally-constituted jury, he has shown affirmative error which entitles him to a reversal, unless something contained in the record shows the erroneous ruling to be unprejudicial. (The State v. Madden, 1 Kas. 340; The State v. Snyder, 20 id. 306; Pracht v. Whittridge, 44 id. 710; Ehrhard v. McKee, 44 id. 715.) It appears from the record that there was a trial upon the merits, and, further, that some of the jurors had previously formed and expressed opinions upon some of the issuable facts that they, were impaneled to try. For this reason the judgment will be reversed, and the cause remanded for another trial.
All the Justices concurring.